                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 1 of 14 Page ID #:1214




                                  1
                                                                                                             JS-6
                                  2                                UNITED STATES DISTRICT COURT
                                  3                               CENTRAL DISTRICT OF CALIFORNIA

                                  4
                                  5
                                  6
                                          Guillermo Beltran, et al.,
                                  7                                                Case No. 2:21-cv-04927-VAP-(AFMx)
                                                           Plaintiffs,
                                  8
                                                           v.                          Order DENYING Plaintiff’s
                                  9                                                    Motion to Remand (Dkt. 13)
                                          Inter-Con Security Systems, Inc. et         and GRANTING Defendant’s
                                 10
                                                                                       Motion to Dismiss (Dkt. 24)
Central District of California
United States District Court




                                             al.,
                                 11
                                                           Defendants.
                                 12
                                 13
                                 14         Plaintiffs Guillermo Beltran, et al. (“Beltran”) filed a Motion to Remand
                                 15   (“Motion to Remand”) on June 29, 2021. (See Doc. No. 13-1.) Defendants
                                 16   Inter-Con Security Systems, Inc. et al. (“Inter-Con”) filed opposition on
                                 17   August 23, 2021 (see Doc. No. 26), and Beltran replied on August 30, 2021
                                 18   (see Doc. No. 30.)
                                 19
                                 20         Inter-Con filed a Motion to Dismiss (“Motion to Dismiss”) on August 9,
                                 21   2021. (See Doc. No. 24-1.) Beltran filed opposition on August 23, 2021 (see
                                 22   Doc. No. 27), and Inter-Con replied on August 30, 2021 (see Doc. No. 31.)
                                 23
                                 24         After considering all the papers filed in support of, and in opposition
                                 25   to, both motions, the Court deems this matter appropriate for resolution
                                 26

                                                                             1
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 2 of 14 Page ID #:1215




                                  1   without a hearing pursuant to Local Rule 7–15. The Court DENIES the
                                  2   Motion to Remand and GRANTS the Motion to Dismiss.
                                  3
                                  4                                   I.    BACKGROUND
                                  5         Beltran filed this putative class action in Los Angeles Superior Court
                                  6   against Inter-Con. (See Doc. No. 1-2.) Beltran and other putative class
                                  7   members worked as Armed Nuclear Security Officers for Inter-Con at San
                                  8   Onofre Nuclear Generating Station (“SONGS”) located in Camp Pendleton,
                                  9   California. (See Doc. No. 22.) The First Amended Complaint alleges that
                                 10   Inter-Con failed to pay overtime wages and failed to provide rest periods to
Central District of California
United States District Court




                                 11   Beltran and other putative class members. (See id.) Accordingly, Beltran
                                 12   asserts labor law claims and unfair business practices claims against Inter-
                                 13   Con. (See id.)
                                 14
                                 15         On June 16, 2021, Inter-Con timely removed the Complaint to this
                                 16   Court based on federal question jurisdiction by asserting the federal enclave
                                 17   doctrine. (See Doc. No. 1-1.)
                                 18
                                 19                             II.        LEGAL STANDARD
                                 20     A. Motion to Remand
                                 21         A civil action may be removed to the district court where the action is
                                 22   pending if the district court has original jurisdiction over the action. 28
                                 23   U.S.C. § 1441(a). “The burden of establishing federal jurisdiction is on the
                                 24   party seeking removal, and the removal statute is strictly construed against
                                 25   removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261,
                                 26   1265 (9th Cir. 1999), superseded by statute on other grounds as stated in

                                                                               2
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 3 of 14 Page ID #:1216




                                  1   Abrego v. The Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006). There is
                                  2   a strong presumption against removal jurisdiction, and federal jurisdiction
                                  3   “must be rejected if there is any doubt as to the right of removal in the first
                                  4   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citation
                                  5   omitted). A “defendant always has the burden of establishing that removal
                                  6   is proper.” Id. “If at any time before final judgment it appears that the
                                  7   district court lacks subject matter jurisdiction, the case shall be remanded.”
                                  8   28 U.S.C. § 1447(c).
                                  9
                                 10     B. Motion to Dismiss
Central District of California
United States District Court




                                 11         Federal Rule of Civil Procedure 12(b)(6) allows a party to bring a
                                 12   motion to dismiss for failure to state a claim upon which relief can be
                                 13   granted. Rule 12(b)(6) is read along with Rule 8(a), which requires a short,
                                 14   plain statement upon which a pleading shows entitlement to relief. Fed. R.
                                 15   Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). When
                                 16   evaluating a Rule 12(b)(6) motion, a court must accept all material
                                 17   allegations in the complaint—as well as any reasonable inferences to be
                                 18   drawn from them—as true and construe them in the light most favorable to
                                 19   the non-moving party. See Doe v. United States, 419 F.3d 1058, 1062 (9th
                                 20   Cir. 2005); ARC Ecology v. U.S. Dep’t of Air Force, 411 F.3d 1092, 1096 (9th
                                 21   Cir. 2005); Moyo v. Gomez, 32 F.3d 1382, 1384 (9th Cir. 1994). “The court
                                 22   need not accept as true, however, allegations that contradict facts that may
                                 23   be judicially noticed by the court.” Schwarz v. United States, 234 F.3d 428,
                                 24   435 (9th Cir. 2000).
                                 25
                                 26

                                                                              3
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 4 of 14 Page ID #:1217




                                  1         To survive a motion to dismiss, a plaintiff must allege “enough facts to
                                  2   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
                                  3   570; Ashcroft v. Iqbal, 556 U.S. 662 (2009). “The plausibility standard is not
                                  4   akin to a ‘probability requirement,’ but it asks for more than a sheer
                                  5   possibility that a defendant has acted unlawfully. Where a complaint pleads
                                  6   facts that are ‘merely consistent with’ a defendant’s liability, it stops short of
                                  7   the line between possibility and plausibility of ‘entitlement to relief.’” Iqbal,
                                  8   556 U.S. at 678 (quoting Twombly, 550 U.S. at 556).
                                  9
                                 10         Although the scope of review is limited to the contents of the
Central District of California
United States District Court




                                 11   complaint, the Court may also consider exhibits submitted with the
                                 12   complaint, Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,
                                 13   1555 n.19 (9th Cir. 1990), and “take judicial notice of matters of public
                                 14   record outside the pleadings.” Mir v. Little Co. of Mary Hosp., 844 F.2d 646,
                                 15   649 (9th Cir. 1988).
                                 16
                                 17
                                 18                                 III.   DISCUSSION
                                 19     A. Motion to Remand
                                 20       1. Federal Question Jurisdiction
                                 21         Beltran argues the Court lacks federal question subject matter
                                 22   jurisdiction and thus remand is warranted. Beltran contends he alleges only
                                 23   state law claims and therefore a federal defense, like the federal enclave
                                 24   doctrine, fails to create federal question jurisdiction. (See Doc No. 13-1.)
                                 25
                                 26

                                                                               4
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 5 of 14 Page ID #:1218




                                  1           Beltran’s arguments fail. “Federal courts have federal question
                                  2   jurisdiction over tort claims that arise on ‘federal enclaves.’” Durham v.
                                  3   Lockheed Martin Corp., 445 F.3d 1247, 1250 (9th Cir. 2006); see also 28
                                  4   U.S.C. § 1331. Land is a federal enclave when the United States acquires it
                                  5   by purchase or condemnation for any of the purposes mentioned in Article I,
                                  6   section 8, clause 17 of the U.S. Constitution, within the borders of a State.
                                  7   Paul v. United States, 371 U.S. 245, 264 (1963).
                                  8
                                  9           As a threshold matter, SONGS, located within Camp Pendleton, is a
                                 10   federal enclave. As in other similar cases, the Court takes judicial notice
Central District of California
United States District Court




                                 11   that the United States acquired Camp Pendleton “no later than December
                                 12   31, 1942.” Stiefel v. Bechtel Corp., 497 F. Supp. 2d 1138, 1144–45 (S.D.
                                 13   Cal. 2007)1; see also Abikar v. Bristol Bay Native Corp., 300 F. Supp. 3d
                                 14
                                 15
                                         1
                                             Stiefel outlines the history of SONGS as a federal enclave:
                                 16
                                              “In 1939, California consented to allow the United States to acquire by
                                 17           purchase or condemnation any track of land within the state for the pur-
                                              pose of erecting forts or other needful buildings. See Cal. Stats.1939,
                                 18           ch. 710, § 1, p. 2231 (Decl. Thomas M. McInerney Supp. Def.'s Mot.
                                              Req. Judicial Notice, Ex. D). In 1942, the United States acquired Camp
                                 19
                                              Pendleton through condemnation. See Law Enforcement at San Onofre
                                 20           Nuclear Generation Plant, 1 Op. Off. Legal Counsel 204, 204-05 (1977);
                                              see also Letter from James Forrestal, Under Secretary of the Navy, to
                                 21           Earl Warren, California Governor (Sept. 8, 1943) (on file in Official Re-
                                              corder's Office of San Diego County, California) (Decl. Thomas M. McIn-
                                 22           erney Supp. Def.'s Mot. Req. Judicial Notice, Ex. E) (“The United States
                                 23           of America became vested with valid title to certain lands in San Diego
                                              County, California on December 31, 1942 . . . . [F]or the establishment
                                 24           of Camp Joseph H. Pendleton . . . .”).

                                 25           In 1963, Congress authorized the Secretary of the Navy to grant an
                                              easement allowing Southern California Edison Company and San Diego
                                 26           Gas and Electric Company to construct, operate, and maintain a nuclear
                                              electric generating station in Camp Pendleton Naval Reservation. See
                                                                                 5
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 6 of 14 Page ID #:1219




                                  1   1092, 1002 (S.D. Cal. 2018); Cooper v. S. Cal. Edison Co., 170 F. App’x
                                  2   496, 497 (9th Cir. 2006).
                                  3
                                  4         Further, although the parties do not raise it, the Court notes that under
                                  5   40 U.S.C. section 3112, the Undersecretary of the Navy James Forrestal’s
                                  6   letter establishes the date that the United States acquired federal
                                  7   jurisdiction. See 40 U.S.C. § 3112(b). Under section 3112(b), an authorized
                                  8   officer of the United States must accept jurisdiction “by filing a notice of
                                  9   acceptance with the Governor of the State or in another manner prescribed
                                 10   by the laws of the State where the land is situated.” 40 U.S.C. § 3112(b).
Central District of California
United States District Court




                                 11   As required by statute, Undersecretary of the Navy James Forrestal, an
                                 12   authorized officer of the United States, formally accepted jurisdiction of
                                 13   Camp Pendleton as of December 31, 1942, in his letter to then-California
                                 14   Governor Earl Warren. (See Ex. B, Caitlin R. Johnson Declaration
                                 15   (“Johnson Decl.”), Doc. No. 25-1.) Accordingly, although Beltran asserts
                                 16   only state law claims, the claims arise on the federal enclave of Camp
                                 17   Pendleton, and the Court therefore has federal question jurisdiction over
                                 18   Beltran’s claims. See Durham, 445 F.3d at 1250.
                                 19
                                 20
                                            Act of July 30, 1963, Pub.L. No. 88-82, 77 Stat. 115. The U.S. Depart-
                                 21         ment of Justice has confirmed that SONGS is the nuclear generating
                                            plant authorized by Congress . . .
                                 22
                                            Furthermore, it is generally known in the community that Camp Pend-
                                 23         leton is a United States Marine Corp Base under the jurisdiction of the
                                            federal government. Accordingly, the Court takes judicial notice of the
                                 24         fact that SONGS is located within the federal enclave of Camp Pend-
                                            leton, which was acquired by the United States no later than December
                                 25
                                            31, 1942.”
                                 26      Stiefel, 497 F.Supp.2d 1138, 1145-46.

                                                                              6
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 7 of 14 Page ID #:1220




                                  1      2. Subclass of Employees
                                  2         Beltran next argues that, even assuming the federal enclave doctrine
                                  3   applies, federal jurisdiction extends to only the subclass of employees who
                                  4   worked at the federal enclave and not those who worked elsewhere. (See
                                  5   Doc No. 13-1.)
                                  6
                                  7         Beltran’s argument again is unavailing. The Complaint’s other
                                  8   proposed subclass also includes those who worked on the federal enclave.
                                  9   (See Doc. No. 1-1, ¶ 38) (“All persons who worked for Defendants . . .”). In
                                 10   other words, Beltran fails to identify a subclass of only those who worked
Central District of California
United States District Court




                                 11   exclusively outside the federal enclave. Accordingly, original jurisdiction
                                 12   extends to all subclasses because they include employees who worked at
                                 13   SONGS.
                                 14
                                 15         For the above reasons, the Court has original jurisdiction over
                                 16   Beltran’s action.
                                 17
                                 18    B. Motion to Dismiss
                                 19         Beltran argues that his state labor law claims are not barred because
                                 20   the California statutes, upon which the Complaint is based, preceded the
                                 21   date that SONGS became a federal enclave. (See Doc. No. 27.) The FAC
                                 22   alleges, in part, violations of California Labor Code sections 226, 226.7, and
                                 23   512(a), as well as Business and Professions Code sections 17200, et seq.
                                 24   (See Doc. No. 22).
                                 25
                                 26

                                                                             7
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 8 of 14 Page ID #:1221




                                  1         Beltran’s argument lacks merit. Only state laws in effect at the time of
                                  2   cession or transfer of jurisdiction can continue in operation. See James
                                  3   Stewart & Co. v. Sadrakula, 309 U.S. 94, 100 (1940). Laws enacted by the
                                  4   state after transfer of jurisdiction do not apply in the federal enclave unless
                                  5   they come within a reservation of jurisdiction or are adopted by Congress.
                                  6   See id.; Paul v. United States, 371 U.S. 245, 268 (1963).
                                  7
                                  8         As described above, SONGS is located within the federal enclave of
                                  9   Camp Pendleton, which the United States acquired in 1942. California
                                 10   Labor Code section 226 was enacted in 1943, section 226.7 was adopted in
Central District of California
United States District Court




                                 11   2000, section 512(a) was enacted in 1999, and the Business and
                                 12   Professions Code sections 1700, et seq. were enacted in 1977. (See Doc.
                                 13   No 24-1.) Accordingly, these sections were enacted or adopted after 1942
                                 14   and thus do not apply to Beltran’s claims. See James Stewart & Co., 309
                                 15   U.S. at 100. The Court therefore dismisses the claims asserted under
                                 16   California Labor Code sections 226, 226.7, and 512(a), as well as Business
                                 17   and Professions Code sections 17200, et seq.
                                 18
                                 19     C. Arbitration Agreement
                                 20         The Court now addresses whether the remaining claims are subject to
                                 21   arbitration. Beltran challenges the validity of the electronic signatures on
                                 22   the arbitration agreements (“Agreements”) and, alternatively, argues that the
                                 23   Agreement is unenforceable. (See Doc. No. 27.) Further, Beltran contends
                                 24   Inter-Con waived its right to arbitrate by litigating the merits of the claims in
                                 25   court. (See id.)
                                 26

                                                                              8
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 9 of 14 Page ID #:1222




                                  1         1. Validity of Electronic Signatures
                                  2           The Court addresses first the validity of the electronic signatures.
                                  3   Beltran does not contest the validity of the wet signatures for named-
                                  4   plaintiffs Guillermo Beltran (see Ex. C, Johnson Decl., Doc. No. 24-2), Luis
                                  5   Jimenez (see Ex. G, Johnson Decl., Doc. No. 24-2), Louis Dawkins (see Ex.
                                  6   E, Johnson Decl., Doc. No. 24-2), and Rudy Delao (see Ex. F, Johnson
                                  7   Decl., Doc. No. 24-2). Beltran does, however, contest the validity of the
                                  8   electronic signatures for named-plaintiffs Frank Anicoche, Jr., Paganini
                                  9   Louissaint, and Joshua Bolden (see Ex. J, Johnson Decl., Doc. No. 31-1.)
                                 10
Central District of California
United States District Court




                                 11           Beltran specifically challenges the authenticity of the exhibits attached
                                 12   to the declaration of Caitlin R. Johnson, counsel for Inter-Con. (See
                                 13   Johnson Decl., Doc. No. 31-1.) Beltran relies on Ruiz v. Moss Bros. Auto
                                 14   Grp., Inc., 232 Cal. App. 4th 836 (2014) to attack the authenticity of the
                                 15   exhibits. (See Doc. No. 27.) The Ruiz court held that the declaration
                                 16   accompanying the electronic signatures failed to explain how the declarant
                                 17   concluded that plaintiff had signed the document after plaintiff averred he
                                 18   did not recall electronically signing the document. 232 Cal. App. 4th at 844-
                                 19   45.
                                 20
                                 21           Beltran’s arguments are unpersuasive. Whether a valid electronic
                                 22   signature exists, and thus whether a valid arbitration agreement exists, is a
                                 23   question of contract formation. See Acevedo v. Russell Cellular, Inc., No.
                                 24   20-01440, 2021 WL 973949, at *6 (E.D. Cal. March 16, 2021). Accordingly,
                                 25   federal courts apply state law in determining whether a valid arbitration
                                 26   agreement exists. See Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630-

                                                                              9
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 10 of 14 Page ID #:1223




                                   1   31 (2009). In California, the Uniform Electronic Transaction Act provides
                                   2   that a “signature may not be denied legal effect or enforceability solely
                                   3   because it is in electronic form[,]” or “because an electronic record was used
                                   4   in its formation.” Cal. Civ. Code § 1633.7(a). A defendant may meet its
                                   5   “initial burden to show an agreement to arbitrate” merely “by attaching a
                                   6   copy of the arbitration agreement purportedly bearing the opposing party's
                                   7   signature” to the motion to compel arbitration. Espejo v. S. Cal. Permanente
                                   8   Med. Grp., 246 Cal. App. 4th 1047, 1060 (Cal. Ct. App. 2016). Once a
                                   9   plaintiff “challenge[s] the validity of that signature in his opposition,” a
                                  10   defendant is “then required to establish by a preponderance of the evidence
Central District of California
United States District Court




                                  11   that the signature [is] authentic.” Id.
                                  12
                                  13         Beltran’s challenge to the sufficiency of Johnson’s declaration
                                  14   authenticating the electronic signature fails. Johnson, who is familiar with
                                  15   Inter-Con’s hiring practices and policies, has personal knowledge of Inter-
                                  16   Con’s secure internet portal, hosted by Taleo and Paycom, where new
                                  17   applicants apply for positions. (Johnson Decl., Doc. No. 31-1 at ¶ 4.)
                                  18   According to Johnson, each job candidate creates “a username and
                                  19   password” to which “only the applicant has the password.” (See id. at ¶ 5.)
                                  20   The declaration explains that applicants use their password-protected
                                  21   account to review and sign all initial hiring documents, including the
                                  22   Agreement, prior to employment. (See id. at ¶¶ 6-7.) The declaration
                                  23   further explains that for plaintiffs to complete the arbitration agreement,
                                  24   applicants were required to enter their full name, “username, password, and
                                  25   the date of signing, and then click a button that says ‘e-Sign it!’” (See id.)
                                  26   Johnson explains also that the system creates a unique “Esign ID” that the

                                                                                 10
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 11 of 14 Page ID #:1224




                                   1   system produces only if the signer’s password verified his or her electronic
                                   2   signature. (See id. at ¶¶ 6-8.) Unlike the unsuccessful declarant in Ruiz,
                                   3   Johnson describes in detail the steps of the initial hiring process, clarifying
                                   4   that the process could be completed only with signer’s private password,
                                   5   and that plaintiffs completed the initial hiring process only by signing the
                                   6   arbitration agreement. See Smith v. Patina Restaurant Group, LLC, No. 19-
                                   7   4441, 2019 WL 6434697, at *4 (C.D. Cal. Aug. 20, 2019). Finally, Beltran
                                   8   does not argue plaintiffs did not sign the agreements and thus Ruiz is
                                   9   distinguishable. Inter-Con therefore properly authenticated plaintiffs’
                                  10   electronic signatures on the Agreement.
Central District of California
United States District Court




                                  11
                                  12       2. Class Action Waiver
                                  13         Beltran next argues that, even assuming the electronic signatures are
                                  14   authenticated, the Agreement is unenforceable because plaintiffs had no
                                  15   meaningful opportunity to opt out of the Agreement. (See Doc. No. 27.)
                                  16
                                  17         Beltran falls short of demonstrating the Agreement is unenforceable.
                                  18   Under the Federal Arbitration Act, an arbitration agreement is valid and
                                  19   enforceable unless grounds exist at law or in equity for revocation. 9 U.S.C.
                                  20   § 2. Federal courts apply state law in determining whether a valid
                                  21   arbitration agreement exists. See Arthur Andersen LLP, 556 U.S. at 630-31.
                                  22   “General contract defenses such as fraud, duress, or unconscionability,
                                  23   grounded in state contract law, may operate to invalidate arbitration
                                  24   agreements.” Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th Cir.
                                  25   2002). In California, a contract is unenforceable if it is both procedurally and
                                  26   substantively unconscionable. Armendariz v. Found. Health Psychcare

                                                                              11
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 12 of 14 Page ID #:1225




                                   1   Servs., Inc., 24 Cal. 4th 83, 114 (2000) (citation omitted). Procedural
                                   2   unconscionability focuses on oppression or surprise due to unequal
                                   3   bargaining power. Id. Substantive unconscionability is concerned with
                                   4   overly harsh or one-sided results. Id. “Because unconscionability is a
                                   5   contract defense, the party asserting the defense bears the burden of
                                   6   proof.” Sanchez v. Valencia Holding Co., LLC, 61 Cal. 4th 899, 911 (2015)
                                   7   (citation omitted).
                                   8
                                   9         Even assuming for the purpose of this motion that Beltran had no
                                  10   meaningful opportunity to opt out, this would show only procedural
Central District of California
United States District Court




                                  11   unconscionability. As Beltran fails to make substantive unconscionability
                                  12   arguments, and both procedural and substantive unconscionability need to
                                  13   exist for an unconscionability defense, the Court finds the Agreement is
                                  14   enforceable.
                                  15
                                  16       3. Arbitration Waiver
                                  17         Beltran asserts that Inter-Con waived its right to arbitrate by removing
                                  18   the action to federal court and by filing motions to dismiss Beltran’s claims.
                                  19   (See Doc. No. 27.)
                                  20
                                  21         “Under federal law, waiver is the intentional relinquishment or
                                  22   abandonment of a known right. A party seeking to prove that the right to
                                  23   compel arbitration has been waived must carry the heavy burden of
                                  24   demonstrating: (1) knowledge of an existing right to compel arbitration; (2)
                                  25   intentional acts inconsistent with that existing right; and (3) prejudice to the
                                  26

                                                                              12
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 13 of 14 Page ID #:1226




                                   1   person opposing arbitration from such inconsistent acts.” Newirth v. Aegis
                                   2   Senior Cmtys., LLC, 931 F.3d 935, 940 (9th Cir. 2019).
                                   3
                                   4         Inter-Con knows of its right to compel arbitration, satisfying the first
                                   5   element. As to the second element, Inter-Con’s acts are wholly consistent
                                   6   with an intent to seek arbitration. Inter-Con’s pre-motion communications
                                   7   with Beltran demonstrate its intention to enforce the Agreement requiring
                                   8   arbitration. (See Exs. 1-1, 1-2, 1-3, Johnson Decl., Doc. No. 24-2). Further,
                                   9   Inter-Con’s Motion to Dismiss contends “[Inter-Con] does not intend to, and
                                  10   expressly does not, waive its right to enforce the Agreements by first
Central District of California
United States District Court




                                  11   seeking a dismissal of the above-referenced claims pursuant to the federal
                                  12   enclave doctrine, which is the purpose of the concurrent Motion to Dismiss
                                  13   filed herein.” (See Doc. No. 24 at 19 n.9). Finally, as there is no
                                  14   inconsistent conduct, there is no prejudice. See Ironshore Specialty
                                  15   Insurance Company v. Kling Consulting Group, Inc., No. 19-05787, 2020
                                  16   WL 3978080, at *5 (C.D. Cal. May 27, 2020) (“As the Court finds no
                                  17   inconsistent conduct, it thus follows there is no prejudice resulting from
                                  18   inconsistent conduct.”). Inter-Con therefore has not waived arbitration.
                                  19
                                  20         The Court therefore finds the Agreement is enforceable and requires
                                  21   Beltran to arbitrate his remaining claims not dismissed above.
                                  22
                                  23                               IV.    CONCLUSION
                                  24         For the reasons stated above, the Court DENIES Beltran’s Motion to
                                  25   Remand and GRANTS Inter-Con’s Motion to Dismiss with prejudice as to
                                  26   claims asserted under California Labor Code sections 226, 226.7, and

                                                                              13
                                 Case 2:21-cv-04927-VAP-AFM Document 35 Filed 09/13/21 Page 14 of 14 Page ID #:1227




                                   1   512(a), as well as Business and Professions Code sections 17200, et seq.
                                   2   All remaining claims also are dismissed against Inter-Con without prejudice
                                   3   and are compelled to arbitration.
                                   4
                                   5   IT IS SO ORDERED.
                                   6
                                   7      Dated:     9/13/21
                                   8                                                     Virginia A. Phillips
                                                                                    United States District Judge
                                   9
                                  10
Central District of California
United States District Court




                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26

                                                                           14
